A husband sued for the annulment of his marriage because of the incurable impotency of his wife. The learned advisory master erroneously granted such a decree. The proofs carefully examined, together with the written report of Doctor Curtis, selected by the court with the consent of both counsel to examine both parties, clearly indicates that no incurable condition was established as required by statute. Heller v. Heller, 116 N.J. Eq. 543.
The wife also by counter-claim sought a divorce on the grounds of extreme cruelty. The proofs carefully examined clearly indicate that she was entitled to such relief.
The decree below will be reversed.
For affirmance — TRENCHARD, LLOYD, HETFIELD, WELLS, JJ. 4.
For reversal — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, HEHER, PERSKIE, DEAR, WOLFSKEIL, RAFFERTY, COLE, JJ. 10. *Page 85